DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Continuation of 3. NOTE: Independent claim 1 has been amended to include the limitation "determine velocity components in the x-y, y-z, and z-x planes transformed from the trajectory to render three orientation images."  Independent claim 13 has been amended to include the limitation "receiving information from a motion sensor representing motion of an implement in three dimensions (3D) in a time domain."  These additions made to independent claims 1 and 13 require additional search and / or consideration.


Response to Arguments
Continuation of 12: Applicant's arguments regarding claims 9-11 filed 01 April 2022 have been fully and carefully considered but they are not persuasive.  Applicant argues on pages 15-16 of the Remarks that the combination of references fails to disclose that images are generated from a trajectory derived from a motion sensor.  It is noted that this limitation is not recited in independent claim 9 or in dependent claims 10-12 which depend from independent claim 9.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., generates images from a trajectory derived from a motion sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Independent claim 9 recites the limitations "receive signals from at least one motion sensor; using the signals, generate at least three two dimensional (2D) images; combine the three 2D images to render an input image; input the input image to at least one image classification model."

Thornbrue discloses in paragraph [0010], “One or more embodiments of the invention may obtain sensor data from a sensor coupled to a bat while the bat is swung to hit or otherwise contact a ball ... The sensor may for example be an inertial motion sensor that includes any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer ... Sensor data may be collected throughout the swing, for example at a rate of 10 Hz, 100 Hz, 1000 Hz, or more. The sensor data may be analyzed to determine the time of impact between the bat and a ball. For example, accelerometer data, i.e., or acceleration data, may detect the shock of the impact. A bat trajectory may be calculated from the sensor data. The trajectory may include motion data samples at multiple points in time throughout the swing; each motion data sample may describe one or more of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration at a point in time” and in paragraph [0026], “One or more embodiments of the invention may include an inertial sensor on or in a bat, and a processor that analyzes data from the inertial sensor to generate one or more swing quality metrics ... The processor may receive a time series of inertial sensor data, including acceleration data from a three-axis accelerometer and angular velocity data from a three-axis gyroscope. It may then calculate the trajectory of the hand position, the trajectory of the sweet spot, and the trajectory of the bat's longitudinal axis, and the time the bat impacts the ball.”
Thornbrue further discloses in paragraph [0071], “Sensor 104 may incorporate any type of sensor technology or technologies to measure any quantities, such as for example any aspects of the motion, position, or orientation of the bat … without limitation, sensor 104 may contain any or all of a three axis accelerometer 105, a three axis gyroscope 106, and a three axis magnetometer 107 ... Sensors may measure motion or other parameters on any number of axes” and in paragraph [0076], “Step 130 calculates a trajectory of the bat 102 from a starting point of the swing through the impact time determined in step 120. In one or more embodiments the trajectory may also extend beyond the impact or prior to the start of the swing. The bat trajectory may be a time series of motion data samples, each of which represents the state of the bat at a point in time during the swing … each sample may include data on any or all of the bat's position, orientation, velocity, angular velocity, acceleration, or angular acceleration.”
Thornbrue further discloses in paragraph [0079], “To facilitate standardized analysis of swings and comparison of swings across players, bat trajectory information is transformed from the sensor local reference frame into the swing plane reference frame. FIG. 3 illustrates this transformation … Transformation 310 maps the sample points into the swing plane reference frame, for example using a rotation of the axes 201, 202, and 210 into axes 210, 211, and 213” and in paragraph [0080], “Bat trajectory 401 is a three dimensional curve in the three dimensional swing plane reference frame 410 defined by axes 210, 211, and 213. Trajectory 401 has starting point 420, representing a start of the swing, and endpoint 421, representing for example the time of impact between the bat and the ball. This curve may be projected onto the two-dimensional swing plane 212 defined by axes 210 and 211.”
Thornbrue additionally discloses in paragraph [0086], “FIG. 7 illustrates an embodiment that collects data into swing database 701 from multiple types of users … Data in the swing database may include for example, without limitation, sensor data 710, bat trajectories in the swing plane frame 711, and swing metrics 712 ... Multiple metrics may be combined into feature vectors 713 that may be used to classify, categorize, compare, or analyze swings. Data from the database may be used for various analysis procedures 720, which may include for example any or all of modeling swings and batters, data mining the database for patterns or trends, and applying machine learning techniques to learn relationships, functions, or categories. Outputs of the analyses 720 may include for example identification of best performances 721 that flag certain swings or groups of swings as illustrative of ideal or maximum performance; factors affecting performance 722 that identify swing characteristics that contribute to or detract from high performance; performance rating functions 723 that rate swings on how close they are to ideal performance levels; classifications of swing styles 724 that map swings into categories” and in paragraph [0089], “One or more embodiments may provide feedback to a batter or to other users (such as a coach or trainer) using any desired method or system. For example, without limitation, feedback may be displayed on any computer.”
Thornbrue further discloses in paragraph [0114], “any of these metrics or any other metrics defined herein may be provided to the user … via a visual display, or AR/VR/MR display (or through both audio and visual) to provide the user with biofeedback for use by the user to observe and/or alter position, posture, swing” and in paragraph [0126], “FIG. 23 shows an embodiment that provides bio-feedback to the user … via sound or AR/VR/MR visual displays … This enables the user to see the pitch approach, wherein the headset tracks the ball coming to provide metrics, and after the ball is hit, the system provides the user with the hitting metrics and/or a 3D tracer overlay, for example of the swing.”
Thornbrue additionally discloses in paragraph [0131], “FIG. 24A shows an embodiment of the invention that uses video camera data to track the motion of the bat ... The sensors of FIG. 24 (inertial) and FIG. 24A (video) are illustrative ... Sensor data from any sensor or sensors may include or may be transformed to acceleration and angular velocity data 2401, which in turn may be used to calculate swing quality metrics” and in paragraphs [0132]-[0133], “In FIG. 24A, three video cameras 2431, 2432, and 2433 capture images of the swing of bat 102 by batter 101 ... Video streams from cameras 2431, 2432, and 2433 are combined into image sensor data 2435, which consists of a time sequence of frames from each camera. These frames 2435 are input into a step 2440 that generates the bat acceleration and angular velocity time series 2401 by analyzing the changes in the images over time.  Techniques for tracking objects in video frames without markers are known in the art, as are techniques for generating data such as acceleration and angular velocity from the tracked object positions in frames. These techniques are used for example in markerless motion capture systems that recreate 3D motion from a series of 2D video streams … Image processing and recognition techniques may be used for example to identify the bat (or portions of the bat that are visible) in each frame, and stereo or multi-view triangulation may be used to recover 3D positions of the bat's points from the 2D projections of the bat in each frame … Processor 2400 may either obtain acceleration and angular velocity data 2401 directly from a sensor, or it may calculate this data from one or more sources of sensor data from one or more sensors of any type or types. Sensor data in this context may represent any data that represents or reflects motion of any object, including but not limited to inertial sensor data, video camera frames, or combinations thereof. One or more embodiments may combine data from inertial sensor 104 and cameras 2431, 2432, and 2433 (or other arrangements of one or more cameras) and may perform sensor fusion to calculate data 2401.”

Pedenko discloses in column 1, lines 15-46, “The present invention relates generally to analyzing linear and angular movement using a graphical animation of such movement and statistics related to such movement, and more particularly to analyzing a golf swing, for example, by attaching an apparatus to a golf club wherein the apparatus communicates with a mobile device, such as a smart phone or a tablet computer, and graphically shows the golf swing along with relevant statistics to help a golfer analyze and improve his or her golf swing. Laser lines may also be shown graphically for swing plane analysis … a camera and image recognition software are used to measure … the orientation of the apparatus relative to the club head face, and the club head deflection throughout the swing, and these measurements are combined with data from an accelerometer and a gyroscope to create data that more accurately reflects a golf swing … comparing real-time video of a player's shot side by side with the animation. Specifically, a camera … is aligned and used to capture and to automatically trim real-time video of the player's shot to create a video duplication of the animated view of the shot for side-by-side comparison” and in column 6, line 35 – column 7, line 7, “a small attachment of negligible weight that is securable to the shaft of a golf club, or mountable inside a hollow golf club … The attachment uses a transmitter to send processed linear and angular movement data that defines a golf swing to a receiver … displays a graphical representation of the entire swing with comprehensive statistics for every point of the swing … the present inventions include a three-axis accelerometer capable of producing and transmitting linear acceleration data, a three-axis gyroscope capable of producing and transmitting angular velocity data, a first microprocessor that receives data from the accelerometer and the gyroscope and processes the data … A housing is used to hold the accelerometer, the gyroscope, the microprocessor, the first computer memory, the radio transmitter, and the battery … Other suitable motion detectors may be used that provide the same functionalities as the accelerometer and the gyroscope.”
Pedenko further discloses in column 7, lines 24-55, “The housing, which is of negligible weight so that it does not affect a golf swing, attaches to a the shaft of the golf club below the grip or at the top of the grip or inside the shaft, and, when a user swings the golf club, the accelerometer communicates linear acceleration data defining the linear movements of the golf club to the first microprocessor and the gyroscope communicates angular velocity data defining the angular movements of the golf club to the first microprocessor … display the graphical data and the statistical data on the graphics display as an image of the movement of the golf club … The housing may also be the hollow shaft of a golf club … the graphics display shows an interactive three-dimensional animation of the swing … the animation can be played from any angle … the graphics display can show the position, orientation, and speed of the golf club at any point throughout the swing.”
Pedenko additionally discloses in column 12, lines 11-44, “these embodiments also have a three-dimensional image sensor in the housing for generating coordinate and speed data defining the coordinates and the speed of an object moving within a three-dimensional space defined by three orthogonally aligned axes. The three-dimensional image sensor includes 1) one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor for generating data defining successive optical images along three orthogonally aligned axes, 2) a plurality of optical correlators in communication with the image sensors with one optical correlator per image sensor for receiving, comparing and correlating the successive optical images and for generating data defining the correlation of the successive optical images ... and 4) a moving object speed and coordinate calculator in communication with the optical correlators for generating the coordinate and speed data ... The three-dimensional image sensor may also be augmented with a microcontroller unit coupled to the one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor and in communication with the moving object speed and coordinate calculator and the radio transmitter wherein the microcontroller unit controls the power to the one of a combination of three linear image sensors and a combination of one two-dimensional linear image sensor and one linear image sensor and wherein the data from the moving object speed and coordinate calculator is processed through the microcontroller unit” and in column 15, lines 34-63, “a three-dimensional golf swing analyzer ... The device works as an Inertial Measurement Unit (IMU) attached to the shaft of a golf club to record and transmit the accelerations undergone by the club. It captures and analyzes golf swing data using a compact and lightweight sensor that attaches to any golf club either below the grip or on the cap or is integrated into the shaft ... players and instructors can view an interactive, three-dimensional animation of the swing ... The application further provides verbal instruction and suggestions to fix common defects in a swing, such as taking the club too far back and an over-the-top swing.”
Pedenko further discloses in column 31, lines 15-60, “FIG. 22 shows a block diagram of the hardware used for object speeds and coordinates determination based on readings from optical image sensors, an accelerometer and a gyroscope. As with FIG. 21, in this embodiment, the optical image sensors used are three linear image sensors 220, 222, 224 that are orthogonally placed relative to each other so that one is an X-axis linear image sensor 220, one is a Y-axis linear image sensor 222, and one is a Z-axis linear image sensor 224. The X-axis linear image sensor 220 is in communication with a delay unit 226 and an optical correlator 232. The delay unit 226 is in communication with the X-axis linear image sensor 220 and the optical correlator 232 so that the delay unit 226 delays the optical correlator 232 from comparing and correlating the successive optical images until the data for comparison and correlation has been communicated from the X-axis linear image sensor 220 to the optical correlators 232. The Y-axis linear image sensor 222 is in communication with a delay unit 228 and an optical correlator 234. The delay unit 228 is in communication with the Y-axis linear image sensor 222 and the optical correlator 234 so that the delay unit 228 delays the optical correlator 234 from comparing and correlating the successive optical images until the data for comparison and correlation has been communicated from the Y-axis linear image sensor 222 to the optical correlators 234. The Z-axis linear image sensor 224 is in communication with a delay unit 230 and an optical correlator 236. The delay unit 230 is in communication with the Z-axis linear image sensor 224 and the optical correlator 236 so that the delay unit 230 delays the optical correlator 236 from comparing and correlating the successive optical images until the data for comparison and correlation has been communicated from the Z-axis linear image sensor 224 to the optical correlators 236 ... in FIG. 22, the output from the optical correlator 232, the optical correlator 234 and the optical correlator 236 is input into a moving object speed and coordinate calculator 238 to calculate speed and coordinate data in three dimensions ... The speed and coordinate data in three dimensions is output into a microcontroller unit (MCU) 240 where necessary processing, if any, is performed. Output from the MCU 240 is transmitted from a radio transmitter 242 to be received by a portable device, such as a smart phone, a tablet computer and the like.”  

Both Thornbrue and Pedenko receive signals or information from inertial motion sensors that include any or all of a three axis accelerometer, a three axis gyroscope, and a three axis magnetometer attached to a baseball bat and a golf club.  Thornbrue converts the data from the motion sensor to a 3D tracer overlay of the swing (the trajectory).  Pedenko converts the signals from the motion sensor and then displays a graphical representation of the entire swing (the trajectory) with comprehensive statistics for every point of the swing.  The graphics display can also show an interactive three-dimensional animation of the swing which can be played from any angle and can display the position, orientation, and speed of the golf club at any point throughout the swing. Thus, both Thornbrue and Pedenko derive images / animations from a trajectory from motion sensor data.
Thornbure combines swing plane trajectories and swing metrics, which include the three dimensional orientations and positions and generates a feature vector, corresponding to the planar image and inputs this into a machine learning model.  The machine learning model generates an output which may be indicative of factors affecting performance that identify swing characteristics that contribute to or detract from performance.   Pedenko generates the image data and inputs the image into a microprocessor for further processing.
Additionally, both Thornbrue and Pedenko in different embodiments combine the signal data with video frames or optical sensor images captured at multiple orientations for different comparisons.
Therefore, the combination of references discloses the limitations "receive signals from at least one motion sensor (the IMU sensors of both Thornbure and Pedenko); using the signals, generate at least three two dimensional (2D) images (the 2D animations of Pedenko); combine the three 2D images to render an input image (the 3D animation of Pedenko and the 3D overlay of Thornbure); input the input image to at least one image classification model (the machine learning model of Thornbrue)" as recited in independent claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                    
/VU LE/Supervisory Patent Examiner, Art Unit 2668